Citation Nr: 0929627	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for low back 
pain, status post spinal anesthesia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to January 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board is aware that the Veteran submitted additional 
evidence in July 2008, after the most recent supplemental 
statement of the case (SSOC) was issued in May 2008.  38 
C.F.R. § 20.1304(c) (2008) states that any "pertinent" 
evidence submitted by the Veteran which is accepted by the 
Board must be referred to the agency of original jurisdiction 
(AOJ) for review, unless this procedural right is waived by 
the Veteran.  No such waiver was received in this instance.  
However, upon review of the evidence, the Board finds that it 
is essentially cumulative of evidence of record previously 
associated with the claims file.  The evidence is a "pain 
questionnaire" completed by the Veteran in July 2008 wherein 
he attests to the onset, location, frequency, severity, and 
duration of the pain he feels in his lower back as well as to 
the use of pain medication and the effect of the pain on 
various tasks such as walking, sitting, and standing.  The 
Board notes that the questionnaire does not contain any 
objective medical findings by a health care provider and that 
it is essentially a report of medical history and current 
complaints.  In this regard, the Board observes that the 
claims file already documents the Veteran's reports of pain 
in the lower back and its effect on various tasks such as 
those listed above, both in his written statements and as 
reported by him to health care providers in medical records.  
As such, the Board finds that the Veteran's description of 
his lower back problems in the July 2008 questionnaire is 
essentially cumulative in nature and amounts to a repeat of 
statements already of record provided by the Veteran 
concerning his lower back.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claim to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2008).

In a September 2008 decision, the Board denied an increased 
disability rating for low back pain, status post spinal 
anesthesia.  In June 2009, the parties filed a Joint Motion 
for Partial Remand (joint motion).  In an Order dated later 
that month, the Court granted the parties' joint motion and 
remanded the matter for compliance with the instructions in 
the joint motion.  

After careful consideration, the Board issues this decision 
addressing the points raised in the joint motion.

In the September 2008 decision, the Board also remanded 
claims for an initial disability rating higher than 10 
percent for left knee strain; an effective date earlier than 
September 27, 2002 for the award of service connection for 
left knee strain; and a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The Board reminds the AOJ that these 
issues are still in appellate status.


FINDING OF FACT

The Veteran's service-connected low back disability is 
manifested by forward flexion to 78 degrees and a combined 
range of motion of 193 degrees; the disability is not 
productive of moderate limitation of motion, muscle spasm, 
guarding severe enough to result abnormal gait, or abnormal 
spinal contour; no neurological symptoms have been linked to 
this disability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5299-5295 (2002); DC 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this case, the Veteran was sent a VCAA notice in July 
2004, August 2004, and October 2007.  The letters informed 
him of the evidence necessary to substantiate the claim, the 
evidence VA would seek to provide, and the evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  [The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).]

The Board notes that although the Veteran was not provided 
VCAA notice prior to the initial adjudication of this claim 
by rating decision in July 2003, the RO readjudicated the 
claim and sent the Veteran an SSOC in April 2008, after the 
VCAA notice compliance actions.  See Pelegrini II.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that a May 2008 letter provided 
to the Veteran satisfied the requirements of Vazquez-Flores.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and reports of 
VA examinations.  The Veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the Veteran 
with the new regulatory criteria in the April 2008 SSOC.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore evaluate his disability under both the former and 
current standards, keeping in mind the revised criteria may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The Veteran was initially granted a 10 percent disability 
rating in July 1991 for low back disability under DC 5299-
5295 (lumbosacral strain).  See 38 C.F.R. § 4.20; see also 38 
C.F.R. § 4.27 (A hyphenated code is used when a rating under 
one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
Under the current criteria, the disability is evaluated under 
DC 5237 (lumbosacral strain).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, DCs 5235-5243 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id. at Note (2); See also Plate V.

Although the criteria under former Diagnostic Codes 5290 
through 5292 were less than defined that the current 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Supplementary 
Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other 
words, even thought the pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984, and 
the Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

However, the Board notes that the joint motion did not 
identify any flaw in the September 2008 decision other than 
the Board's failure to refer the claim to the AOJ for 
readjudication based on newly submitted evidence or 
adequately discuss how the Veteran was not prejudiced by the 
lack of AOJ consideration of the newly submitted evidence.  
That is, the parties articulated no basis to question the 
Board's denial of a higher schedular rating (i.e., pursuant 
to the diagnostic codes) for low back disability.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ("[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"); Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) (one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources").  The Board is 
confident that if there were other substantive errors in the 
Board's prior decision this would have been brought to the 
Board's attention by the Court for the sake of judicial 
economy.

The record reflects that in July 1991 service connection was 
granted for low back disability and an initial 10 percent 
rating was assigned.

The Veteran filed his claim for a higher rating in September 
2002.

(i.) The former schedular criteria

A May 2002 VA treatment record showed that the Veteran 
complained of low back pain and a "vibrating sensation on 
the right thigh"; however, neurological evaluation revealed 
no focal neurologic deficits and negative straight leg 
raising test.  The diagnosis was chronic low back pain and 
questionable neuropathic pain and questionable vibrating 
sensation on the right thigh.  When the Veteran was seen in 
February 2003, clinical evaluation of the spine revealed no 
paraspinal spasms and negative straight leg raising.  The 
diagnosis was chronic low back pain, stable on pain 
medications.  VA examination in December 2003 revealed that 
muscle spasm was absent.  Range of motion of the lumbar spine 
was: forward flexion 90 degrees; extension 30 degrees; 
lateral flexion 30 degrees bilaterally; and rotation 45 
degrees bilaterally.  VA examination in November 2007 also 
found that muscle spasm was absent.  Range of motion of the 
lumbar spine was as follows: forward flexion to 78 degrees; 
extension to 15 degrees; right lateral flexion to 30 degrees; 
left lateral flexion to 20 degrees; and rotation to 25 
degrees bilaterally.

Based on this medical evidence, a rating higher than 10 
percent is not warranted under the former DC 5295.  There was 
no spasm noted when the Veteran was seen in February 2003 or 
during VA examinations in December 2003 and November 2007.  
Further, there was no evidence of loss of lateral spine 
motion as evidenced by essentially full range of motion - the 
2003 VA examination revealed full lateral flexion in both 
directions, while the 2007 examination noted full right 
lateral flexion and only a 10 degree loss of left lateral 
flexion.  As such, there is no evidence that would warrant a 
higher 20-percent rating under DC 5295.

The Board also finds that a higher 20-percent rating is not 
warranted under former DC 5292.  The 2003 VA examination 
showed that the Veteran had full range of motion in all 
planes.  The subsequent November 2007 VA examination showed 
that he had full right lateral flexion, over 80 percent of 
normal forward flexion and rotation, and over 60 percent of 
normal left lateral flexion.  He had half of normal 
extension.  This extent of limitation of motion is simply not 
enough to be considered moderate under DC 5292.

The Board realizes a higher (i.e., 20 percent) rating is 
available under the former DC 5293 [for intervertebral disc 
syndrome (IVDS)].  But this diagnostic code requires evidence 
of primarily neurological symptoms.  And, here, the presence 
of such symptoms is not supported by the objective medical 
evidence of record.  For example, the May 2002 VA treatment 
record noted that neurological evaluation revealed no focal 
neurologic deficits.  More importantly, both the December 
2003 and November 2007 VA examiners specifically stated that 
the Veteran did not have IVDS.  So absent any objectively 
confirmed neurological symptoms, rating the low back 
disability under the former DC 5293 would be inappropriate.

(ii) The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less.  As mentioned, 
the December 2003 and November 2007 VA examinations showed 
that forward flexion of the low back was 90 degrees (normal) 
and 78 degrees, respectively.  The examinations also showed 
that the combined range of motion of the lumbar spine was 
greater than 120 degrees - 270 degrees in December 2003 and 
193 degrees in November 2007.  Muscle spasm was absent on 
both VA examinations as well as on clinical evaluation in 
February 2003.  While the VA examinations noted that the 
Veteran's gait was abnormal - it was slow with a limp - the 
record reflects that such was due to his service-connected 
right leg disability (status post right tibia/fibula fracture 
with pain and stiffness right ankle), not his low back 
disability.  See December 2003 VA examination ("Gait is 
abnormal; it is a limp, right leg.").  Finally, there was no 
evidence of abnormal spinal contour.  In fact, both VA 
examinations indicated that the Veteran's posture is within 
normal limits.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  But as already explained, no 
neurological symptomatology has been identified.  Because 
there is no medical evidence indicating the Veteran has any 
neurological symptoms associated with his service-connected 
low back disability, a separate rating cannot be assigned for 
this.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (complained of symptoms must be shown by competent 
medical evidence to be part and parcel of service-connected 
disability).

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating higher than 10 
percent for low back disability under 38 C.F.R. § 4.71a, DCs 
5235-5243 (2008).

The Board has considered, as well, whether a higher rating is 
warranted for the Veteran's low back disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca.  The clinical findings of record, however, do not 
reflect impairment that warrants a higher rating on this 
basis.  The December 2003 VA examiner stated that range of 
motion of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
November 2007 VA examiner likewise stated that function of 
the spine was not additionally limited by fatigue, lack of 
endurance or incoordination.  While the examiner did feel 
that there was additional limitation due to pain and 
weakness, he indicated that the additional limitation was "0 
degrees."  Hence, although the Board has no reason to doubt 
that the Veteran's low back disability causes some degree of 
pain, the Board is simply unable to identify any objective 
clinical findings that would warrant a higher rating under 38 
C.F.R. §§ 4.40 and 4.45.  See also 38 C.F.R. § 4.59.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's lower back disability.  Although the 
Veteran has not been employed since October 2003, the 
November 2007 VA examiner indicated that, although the 
Veteran would not be able to do any work involving bending or 
stooping due to his back, he would be able to do supervisory 
work.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

At no time since the date of the Veteran's increased rating 
claim has the Veteran's disability met or nearly approximated 
the criteria for a rating in excess of 10 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. 505.

For these reasons and bases, the preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to a disability rating higher than 10 percent for 
low back pain, status post spinal anesthesia, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


